DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2022 has been entered.

2.	As directed by the amendment filed on 13 October 2022: claim(s) 1 and 7 have been amended. Thus, claims 1-7 are presently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 20120089073) in view of Lynch et al. (US 20030055372).
Regarding claim 1, Cunningham discloses an alternative biomimetic stent for glaucoma internal drainage ([0005]), comprising 
a cylindrical tube body (device 100; see fig. 1A & fig. 2) with a hollow structure (central lumen 106; [0035]; fig. 1A), 
a plurality of straight tubes (lumens 102a-d; fig. 2; [0036]), provided in the cylindrical tube body (see fig. 2) to support a tube wall of the cylindrical tube body.
Cunningham fails to disclose that the number of alternative biomimetic stents is two. However, since the court has held that the duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cunningham’s device such that the number of alternative biomimetic stents is two, for the purpose of enhancing and/or directing intraocular fluid flow ([0008]). 
Cunningham fails to disclose the alternative biomimetic stent is configured to be respectively implanted into two broken opening ends of Schlemm's canal of an eye formed by cutting off a part of Schlemm's canal. However, Lynch’372 teaches an alternative biomimetic stent 100 (“shunt device”; [0063]) configured to be implanted into Schlemm's canal of an eye (“implanted in Schlemm's canal”; [0035]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cunningham’s device such that alternative biomimetic stent is configured to be implanted into Schlemm's canal of an eye, as taught by Lynch ‘372, for the purpose of “continuously decompressing elevated intraocular pressure in eyes affected by glaucoma by diverting aqueous humor from the anterior chamber of the eye into Schlemm's canal” ([0003]).

Regarding claim 2, Cunningham discloses a number of the plurality of straight tubes (lumens) is three ([0036], see Annotated Fig. 2 below), each of the plurality of straight tubes has a circular cross-section (fig. 2), and the three circular straight tubes are arranged in a triangle within the hollow structure of the tube body (see Annotated Figure 2).
Annotated Figure 2
    PNG
    media_image1.png
    168
    244
    media_image1.png
    Greyscale


Regarding claim 3, Cunningham discloses a number of the plurality of straight tubes is four (lumens 102a-d; see fig. 2), each of the plurality of straight tubes has a circular cross-section (fig. 1B & 2), and the four circular straight tubes are arranged in a quadrangle (fig. 2) within the hollow structure of the cylindrical tube body (fig. 2; [0036]).

Regarding claim 5, Cunningham/Lynch does not disclose each cylindrical tube body has a tube length of 6 mm and a cross-sectional diameter of 300 μm. However, Lynch teaches the tube body (shunt device; [0055]) having a length of 6 mm (“preferably about 6mm”; [0065]) and a cross-sectional diameter of 300 μm (“preferably about 0.2 mm to about 0.3 mm”; [0065]) in order to be “adapted to be at least partially circumferentially received within a portion of Schlemm's canal” to facilitate fluid passage ([0052]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cunningham/Lynch’s device such that the tube body has a tube length of 6 mm and a cross-sectional diameter of 300 μm, as taught by Lynch, for the purpose of fitting the implant in the Schlemm’s canal and to facilitate fluid communication, thus relieving intraocular pressure.

Regarding claim 6, Cunningham discloses the biomimetic stent (implant device 100; fig. 1) is made of polyurethane ([0037]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Lynch ‘372, and further in view of Lind et al. (US 20140163448).
Regarding claim 4, Cunningham/Lynch does not disclose the straight tubes have a polygonal cross-section. However, Lind teaches an ocular drainage outlet tube having polygonal cross-section (“variety of shapes”; [0056]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cunningham/Lynch’s device such that the straight tubes have a variety of shapes and/or cross-sections, as taught and suggested by Lind, for the purpose of facilitating fluid passage through the straight tubes ([0056]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is considered allowable over the prior art with respect to the claimed method for using the alternative biomimetic stent for glaucoma internal drainage according to claim 1, comprising the steps of placing 0.4 ml of 2% Lidocaine into conjunctiva of the surgical eye for local anesthesia, according to clock positions, cutting the conjunctiva around the eye along an edge from an 11 o'clock position to a 1 o'clock position, making a superficial scleral flap with a size of 4 x 4 mm which is 1/3 of a thickness of sclera that uses corneal limbus as fundus with a 12 o'clock position as a center, making a deep scleral flap with a size of 3 x 3 mm which is about 2/3 of the thickness of sclera beneath the superficial scleral flap, then peeling back the deep scleral flap in a direction of a cornea to find Schlemm's canal and cutting an outer wall of Schlemm's canal of the surgical eye to make opening ends, injecting polymer hyaluronic acid to both ends of Schlemm's canal with a 30G needle so that the biomimetic stent is capable to pass through the openings, cutting off the deep scleral flap, and at 1.0 mm in corneal limbus in a 9 o'clock or 3 o'clock position, making paracentesis of an anterior chamber parallel to a direction of an iris of the surgical eye, pressing a trailing edge of a puncture incision formed from the paracentesis to discharge aqueous humor and reduce intraocular pressure, implanting two segments of the biomimetic stents into the openings at two ends of Schlemm's canal respectively after a decompression puncture of the anterior chamber until the stent is entirely implanted in Schlemm's canal, then taking out 1.0 mm x 1.5 mm of deep trabecular tissue between Schlemm's canal and the cornea with a scleral punch.
The closest prior arts of record is Iseli (US 20150257928), Korigodskiy (US 20150157504), and Lynch et al. (US 20070293807). Iseli (US 20150257928) teaches an exemplary eye surgical procedure that includes disinfecting a surgical eye, placing a blepharostat, rinsing a conjunctival sac and local anesthesia of the surgical eye ([0132]-[0135]). Iseli also teaches fixation by superior rectus traction suture in order to “allow better exposition of the sclera and easier manipulation of the eye position during scleral treatment” ([0141]) and cutting the conjunctiva to separate the conjunctiva from the limbus and enable access to the Tenon’s space ([0135]). Korigodskiy (US 20150157504) teaches that the creation of a superficial scleral flap and a deep scleral flap beneath the superficial scleral flap ([0003]), and cutting off the deep scleral flap ([0007]), discharge aqueous humor ([0002]), closing and suturing the superficial scleral flap, and suturing a conjunctival flap ([0003]) are part of the “traditional operation of choice for surgical treatment of glaucoma” ([0003]). Lynch et al. (US 20070293807) teaches cutting up an outer wall of Schlemm's canal ([0128]), injecting polymer hyaluronic acid to both ends of Schlemm's canal ([0130]) to dilate the opening to Schlemm's canal, making paracentesis ([0131]), implanting segments of the biomimetic stents into openings at Schlemm's canal ([0133]), taking out deep trabecular tissue ([0129]), pruning away corresponding iris root tissue ([0134]), and injecting salt solution through the puncture incision ([0138]). However, the above claimed features of claim 7 such as amount and concentration of anesthesia, incisions according to clock positions, sclera flap size, needle gauge, and excision amounts, in conjunction with all other limitations of claim 7 are not obvious and, therefore, considered to be allowable.

Response to Arguments
Applicant's arguments filed 13 October 2022 have been fully considered but they are not persuasive.
Applicant argued that “Cunningham's glaucoma drainage device is fixed in the iris to communicate the anterior chamber and posterior chamber shown in the below picture, it cannot be implanted into Schlemm's canal, because the drainage device is fixed by flanges 107A, and the multiple lumens 102A-D in the device 100 are holes, and these holes don't provide the supporting force to expand the openings of Schlemm's canal.” (pg. 5-6 of Applicant Remarks). The Examiner kindly disagrees. Lynch’372 teaches an alternative biomimetic stent 100 (“shunt device”; [0063]) configured to be implanted into Schlemm's canal of an eye (“implanted in Schlemm's canal”; [0035]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cunningham’s device such that alternative biomimetic stent is configured to be implanted into Schlemm's canal of an eye, as taught by Lynch ‘372, by resizing or reshaping the flanges to fit the Schlemm’s canal, for the purpose of “continuously decompressing elevated intraocular pressure in eyes affected by glaucoma by diverting aqueous humor from the anterior chamber of the eye into Schlemm's canal” ([0003]).
The multiple lumens 102A-D in the device 100 are structurally analogous to Applicant’s claimed structure of “a plurality of straight tubes, provided in the cylindrical tube body,” said cylindrical tube body having “a hollow structure.” The multiple lumens 102A-D in the device 100 is also made of polyurethane ([0037]), the same material Applicant’s claimed stent is made of (see claim 6). Therefore one can reasonably expect that the prior art device will also exhibit the same supporting force as claimed.
Applicant’s argument on pg. 6-7 of Applicant Remarks that Cunningham/Lynch fails to teach “two alternative biomimetic stents are implanted into the opening ends of Schlemm's canal of an eye” is respectfully disagreed. Duplicating the alternative biomimetic stent into two is an obvious modification since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Furthermore, Lynch’372 teaches an alternative biomimetic stent 100 (“shunt device”; [0063]) configured to be respectively implanted into Schlemm's canal of an eye (“implanted in Schlemm's canal”; [0035]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cunningham’s device such that alternative biomimetic stent is configured to be implanted into Schlemm's canal of an eye, as taught by Lynch ‘372, for the purpose of “continuously decompressing elevated intraocular pressure in eyes affected by glaucoma by diverting aqueous humor from the anterior chamber of the eye into Schlemm's canal” ([0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781